Citation Nr: 1223178	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  04-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease.

2.  Entitlement to service connection for hypertension, to include as due to a lung disorder.

3.  Entitlement to service connection for sleep apnea, to include as due to a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remands.

This appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claims must again be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Initially, the Board observes that, in its April 2011 Remand, the RO was instructed to perform additional development to attempt to obtain any outstanding service records which might corroborate the Veteran's contention that he was exposed to hazardous chemicals during service which caused his current lung disorder.  While the RO fully complied with the Board's directions in attempting to obtain those records, the RO failed to adequately notify the Veteran that the records sought could not be located in compliance with 38 C.F.R. § 3.159(e).  Although the RO made a Formal Finding of Unavailability of clinical records from the National Personnel Records Center (NPRC) and sent the Veteran a letter in July 2011, the July 2011 letter was not filled out before being sent to the Veteran.  The July 2011 letter states that "[w]e have been unable to obtain your insert type of records.  We attempted to obtain your records from name of location."  Thus, the Veteran was never provided with proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence, as required by the Board's remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the RO must provide the Veteran with proper notice which satisfies the requirements of 38 C.F.R. § 3.159(e).

Additionally, in a May 2012 post-remand brief, the Veteran's representative argued that the VA examination that was provided to the Veteran in February 2010 is inadequate.  Specifically, the representative noted that the Veteran was competent to testify to having chemical exposure during service, to having been hospitalized for lung symptoms during service, and to being told that he suffered from lung and throat problems due to chemical exposure during service.  The representative contends that the February 2010 opinion is inadequate because the opinion was based upon a finding that there was no evidence to support the Veteran's reports of chemical exposure and that the examiner conceded that documentation that the Veteran was exposed to chemicals or hospitalized would support the Veteran's contentions.  Although the Veteran's statements were noted by the VA examiner, they were not adequately considered as competent evidence of inservice exposure to chemicals and subsequent lung symptoms in the opinion, particularly in light of the fact that the Veteran's service treatment records were destroyed in the 1973 records center fire.  Accordingly, the Veteran should be provided with a new VA examination which considers the Veteran's competent lay statements regarding his inservice exposure to chemicals, his subsequent lung symptoms, and his inservice hospitalizations.

The Veteran's claims for entitlement to service connection for hypertension and sleep apnea are inextricably intertwined with his claim for entitlement to service connection for a lung disorder, as the Veteran claims that his hypertension and sleep apnea were caused or aggravated by his lung disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and his representative with proper notice that a search for all medical, dental, surgeon general office records, sick and morning reports, unit records for the inservice treatment reported, and clinical records from the base hospitals was unsuccessful.  The notice must include (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must be given an opportunity to respond.

2.  Thereafter, the Veteran must be provided with a new VA examination to determine the etiology of his current lung disorder.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's competent lay statements of chemical exposure during service, lung and throat symptoms during service, and hospitalization during service, the VA examiner must provide an opinion as to whether the Veteran's current lung disorder is related to his active duty service.  The RO must remind the examiner that the Veteran's statements are competent evidence of symptoms during service and thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all appropriate development, the RO must readjudicate the claims on appeal.  If any of the claims remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

6.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



